Citation Nr: 1719318	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-00 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than June 8, 2011, for the grant of Dependents' Educational Assistance (DEA) benefits, under Chapter 35, Title 38, United States Code.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that granted, in part, the Veteran's basic eligibility to DEA effective June 8, 2011.

In June 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript has been associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to an extension of the Veteran's delimiting date for DEA benefits under 38 U.S.C.A. Chapter 35 was raised at the June 2016 Hearing Transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the matter it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran had a permanent and totally disabling service-connected disability as of July 9, 2009, and is entitled to DEA benefits as of this date.


CONCLUSION OF LAW

The criteria for an effective date of July 9, 2009, for the Veteran's eligibility for DEA benefits are met.  38 U.S.C.A. §§ 3501, 3512, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 21.3032, 21.3040, 21.3041 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or spouse of a veteran will have basic eligibility if the following conditions are met: (1) The veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510.  Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113.

When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

In this case, entitlement to DEA benefits has been established from June 8, 2011.  See June 2011 Rating Decision.  Pursuant to the June 2011 Rating Decision, the RO also continued a 100 percent schedular disability rating for service-connected coronary artery disease that was first granted in March 2010 with an effective date of July 9, 2009.  The June 2011 Rating Decision also granted entitlement to special monthly compensation based on aid and attendance/housebound criteria being met effective July 9, 2009.  In determining the effective date for entitlement to DEA benefits, the RO relied upon the statement of Dr. S.H. indicating that the Veteran suffered from chronic congestive heart failure.  See id.  The statement was dated June 8, 2011, and the RO indicated that this date was the earliest date that evidence showed that the Veteran's condition was permanent and total.  Id.

In December 2012, Dr. S.H. submitted the exact same statement; however, she added that the Veteran's chronic congestive heart failure first appeared in July 2009.  In the January 2013 Supplemental Statement of the Case (SSOC), the RO acknowledged the December 2012 statement by Dr. S.H. but determined that her statement did not indicate that the Veteran's condition was permanent and total in nature in July 2009.  

The record does show that following the grant of service connection in 2010, the Veteran was scheduled for future examinations; and this is an indicator that the permanence of the disability was not accepted at that time; but in retrospect, the congestive heart failure and associated heart disease has not changed significantly since initially being identified in July 2009.  The 100 percent rating has remained in effect since that date and there does not appear to be evidence that the total disability was other than permanent.  The RO has recognized the Veteran's claim for DEA benefits as having been received on June 11, 2009.  Entitlement arose on July 2, 2009.  Since that is later than the date of claim, July 2, 2009 is the appropriate effective date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

With the resolution of reasonable doubt in the Veteran's favor, the Board concludes that entitlement to an effective date of July 9, 2009, for the grant of basic eligibility for DEA is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to an effective date of July 9, 2009, for the grant of basic eligibility for DEA is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


